Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission.
 
RESEARCH COLLABORATION AGREEMENT
 
This Research Collaboration Agreement is ("Agreement") entered into and
effective this day of August 6, 2007 (hereinafter the "Effective Date"), by and
between



 
(1)
MRC Technology, whose principal place of business is situated at 1-3 Burtonhole
Lane, Mill Hill, London NW7 lAD, England (hereinafter also called "MRCT"); and:




 
(2)
INTELLECT NEUROSCIENCES, Inc. whose principal place of business is located at 7
West 18& Street, New York, NY 10011 (hereinafter also called "Intellect");



Recitals


WHEREAS, Intellect has identified, developed and has know-how and proprietary
rights to certain monoclonal antibodies, including two murine monoclonal
antibodies against amyloid beta, designated by Intellect as Antibody IN-NO1 and
Antibody IN-C02; and


WHEREAS, Intellect has research expertise, know-how, and proprietary rights
relating to discovery research leading toward new therapeutic products based on
Intellect monoclonal antibodies; and


WHEREAS, MRCT has genetic engineering expertise to modify murine antibodies
wherein certain regions of the immunoglobulin are changed from mouse to human,
which modification is sometimes, in one aspect, referred to as "humanising" or
"humanisation"; and


WHEREAS, MRCT has developed processes and vectors to humanise murine antibodies
and has the right to grant licenses to third parties under the Licensed Patent
Rights as hereinafter defined; and
WHEREAS, Intellect is desirous of modifying its Antibody IN-NO1 and Antibody IN-
C02 and of having MRCT perform such modification, and MRCT is desirous of
carrying out such modification;


NOW, THEREFORE, in consideration of the foregoing promises and of the mutual
covenants and obligations hereinafter set forth, the parties agree as follows:


ARTICLE I -Definitions


As used in this agreement, the following terms when used with initial capital
letters, shall have the following meanings, the singular shall include the
plural and vice versa:


1.1  "Affiliate" shall mean any entity that directly or indirectly controls, is
controlled by, or is under common control with a party, and for the purposes of
this Section 1.3, "control" shall mean ownership of more than fifty percent
(50%) of the voting interest, or such lower maximum amount allowed by the law
governing the ownership of said organisation.

 
 

--------------------------------------------------------------------------------

 


1.2  "Antibody" shall mean either Antibody IN-NO1 or Antibody IN-C02 (as the
context requires) and "Antibodies" shall mean both Antibody IN-NO1 and Antibody
IN-C02.


1.3  "Business Day" means any day, except Saturday and Sunday, on which
commercial banking institutions are open for business (i) in the USA in the case
of Intellect and (ii) in London, U.K., in the case of MRCT. Any other reference
in this Agreement to "day" whether or not capitalized shall refer to a calendar
day, not a Business Day.


1.4  "Commercial Introduction" shall mean the date upon which Intellect or one
or more Affiliates or Licensees (as defined hereunder) first achieves Net Sales
following the final issuance of all required licenses and approvals by the
United States Food and Drug Administration ("FDA") (or equivalent licenses and
approvals in a country other than the United States) allowing for the
manufacture and sale of a Licensed Product for human use.


1.5  "Commercial Sale" means, with respect to a Licensed Product in a particular
country, the sale to a third party purchaser by Intellect, its Affiliates, and
or its Licensees of Licensed Products in such country after all required
Regulatory Approvals have been obtained in such country and, if Regulatory
Approval is not required in such country, any commercial sale of Licensed
Products in such country.


1.6  "Confidential Information" means all secret, confidential, or proprietary
information or data, whether provided in written, oral, video, computer, or
other form or format, provided by one party ("the Disclosing Party") to the
other party (the "Receiving Party") pursuant to this Agreement or generated
pursuant to this Agreement, including, but not limited to, information relating
to the Disclosing Party's existing or proposed research and development efforts,
patent applications, business or products, the terms of this Agreement, and any
other materials that have not been made available by the Disclosing Party to the
general public. Notwithstanding the foregoing sentence, Confidential Information
shall not include any information or materials that:


(i)  are already known to the Receiving Party (other than under obligation of
confidentiality) at the time of disclosure by the Disclosing Party, to the
extent the Receiving Party has documentary evidence to that effect;


(ii)  are generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;


(iii)  become generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a party in breach of such party's confidentiality
obligations under this Agreement;


(iv)  are subsequently lawfully disclosed to the Receiving Party by a third
party who had no obligation to the Disclosing Party not to disclose such
information to others;


(v)  are independently discovered or developed by or on behalf of the Receiving
Party without the use of the Disclosing Party's Confidential Information, to the
extent the Receiving Party has documentary evidence to that effect;


(vi)  are approved for release by the Disclosing Party in writing; or


(vii)  are required by law to be disclosed.

 
2

--------------------------------------------------------------------------------

 

1.7  "Designated Antibody" shall mean a Humanised Antibody for which Intellect
seeks regulatory approval through the conduct of human clinical trials, or a US
BLA, or an equivalent regulatory approval in any country.




1.8  "Humanised Antibody" shall mean an antibody that binds to amyloid beta and
is made by MRCT under this Agreement, the antibody comprising murine
complementarity determining regions ('CDRs' as identified in Exhibit Al. Winter
Patent") derived from Antibody IN-NO1 together with human framework regions, or
derived from Antibody IN-C02 together with human framework regions, and in each
case any modifications thereof.


1.9  "Intellect Invention" shall mean any discovery or invention to the extent
(i) made or conceived or reduced to practice by or on behalf of MRCT, whether
alone or jointly with Intellect, in the performance of the humanisation of
Intellect's Antibody IN-NO1 and Antibody IN-C02, whether or not patentable, and
(ii) not an MRCT Invention. For the purpose of clarity, Intellect Inventions
shall include without limitation all of the DNA sequences encoding Humanised
Antibody genes included in the MRCT Deliverables as defined in Section 2.2 but
otherwise excluding DNA sequences encoding for MRCT'S proprietary expression
vectors.


1.10  "Intellect IP" shall mean any and all patented and non-patented
proprietary technology and information, in any form whatsoever, that is
necessary or useful for making and using Humanised Antibodies, without regard to
whether or not the technology or information is patentable, which is (i) owned
with the right to disclose or otherwise controlled by Intellect as of the
Effective Date or hereafter during the term of this Agreement and is first
disclosed by Intellect to MRCT, or (ii) is assigned, or is obliged hereunder to
be assigned, to Intellect by MRCT, including, without limitation, processes,
techniques, methods, products, transformed cells, other biological materials and
compositions which are necessary or useful for making or using the Humanised
Antibodies. Intellect IP shall not include MRCT IP or MRCT Inventions.


1.11  "Licensed Patent Rights" shall mean the patents and patent applications
licensed to MRCT and with respect to which MRCT has the right to authorise and
grant sublicenses, as detailed in Exhibit A hereto, including any divisions,
renewals, continuations, extensions, reexaminations, reissues, or
continuations-in-part (to the extent that any such continuation-in- part claims
subject matter as disclosed in the patents and applications listed in Exhibit A)
thereof, as well as any patent that issues from any of the foregoing.


1.12  "Licensed Product" shall mean a product comprising a Humanised Antibody,
the manufacture, use, offer for sale, sale, or importation of which by an
unlicensed third party would infringe one or more Valid Claims of the Licensed
Patent Rights, or which incorporates MRCT IP or MRCT Inventions. The term
"Licensed Product" does not include chimeric antibodies or murine antibodies.


1.13  "Licensee" shall mean any organisation licensed by Intellect to
manufacture or sell Licensed Products. For clarity, the term "Licensee" shall
include any Sublicensee of Intellect under the Licensed Patent Rights as herein
defined.


1.14  "MRCT Invention" shall mean any discovery or invention to the extent (i)
made or conceived or reduced to practice by or on behalf of MRCT in the
performance of the humanisation of Intellect's Antibody IN-NO1 and Antibody
IN-C02 under this Agreement, whether or not patentable, and (ii) covering a
generally applicable method or technique for humanising antibody proteins or for
constructing a vector or reagent used to humanise or express an antibody.

 
3

--------------------------------------------------------------------------------

 



1.15  "MRCT IP" shall mean (i) any MRCT Invention and (ii) all patented and non-
patented proprietary technology and information, in any form whatsoever, that
is: (a) necessary or useful for making and using the Licensed Products, without
regard to whether or not the technology or information is patentable; (b) owned,
controlled, or developed by MRCT, as of the Effective Date or hereafter during
the term of this Agreement; and (c) provided by MRCT to Intellect hereunder,
including, but not limited to discoveries, formulae, materials, practices,
methods, knowledge, know-how, processes, trade secrets, ideas, concepts,
manufacturing, engineering, standard operating procedures, flow diagrams and
charts, quality assurance, quality control data, technical data, manufacturing
technology, research data and records, and all other confidential or proprietary
technical and business information relating to the humanisation of murine
antibodies, generation of chimeric antibodies, or any gene expression vectors
used in such methods and all improvements or modifications thereto. For purposes
of clarity, MRCT IP includes MRCT Inventions that satisfy (a), (b) and (c),
above, while MRCT IP does not include Licensed Patent Rights as defined
hereunder.


1.16  "Net Sales" shall mean the gross amount invoiced by Intellect, its
Affiliates and/or Licensees for the sale of Licensed Products, less the
following amounts: (i) discounts or rebates actually allowed or granted; (ii)
credits or allowances actually granted on rejections or returns (not exceeding
the original billing); (iii) outbound freight, postage, shipping, and insurance
charges prepaid or allowed; (iv) sales, tariff duties, surcharges, and/or use or
excise taxes, levies, or other similar governmental charges included in the
invoiced amount; and (v) any similar and customary deductions taken in
accordance with U.K. generally accepted accounting principles (GAAP)
consistently applied. Provision of Licensed Products for promotional, sampling,
or educational purposes, or for use in pre-clinical studies or clinical trials,
shall not be considered in determining Net Sales, provided that no consideration
(monetary or non-monetary other than incidental) is received in exchange
therefor. No allowance or deduction shall be made for commissions or collections
or overhead, by whatever name known.
 
1.17  "Regulatory Approval" in a country means any and all approvals (including
price and reimbursement approvals), licences, registrations, or authorisation of
any governmental agency, necessary for the manufacture, use, storage, import,
transport, and/or sale of a Licensed Product in such country.


1.18  "Research Collaboration" means the research activities undertaken by the
parties in accordance with the Research Plan.


1.19  “Research Plans” shall mean the plan of research activites as set forth in
Annex A hereto.


1.20  “Sublicense”, Sublicense Agreement” and “Sublicensee” shall mean, and
include, without limitation, any relationship in which Intellect grants a third
party a licence, option, right of first refusal, or other such right under any
of the licences granted by MRCT to Intellect under this Agreement for the
purpose of allowing such third party to develop and commercialise one or more
Licensed Products.


1.21  "Term" shall have the meaning set out in Section 8.1.


1.22  "Valid Claim" shall mean a claim in any unexpired issued patent within the
Licensed Patent Rights or MRCT IP which has not been held invalid by a
non-appealed or unappealable decision by a court or other appropriate body of
competent jurisdiction.


ARTICLE I1 -Research Collaboration


2.1  Upon the execution of this Agreement and the receipt from Intellect of the
necessary materials and information as specified in Section 2.2, below, MRCT
will undertake the humanisation of Intellect's Antibody IN-NO1 and Antibody
IN-C02 in accordance with the Research Plan set forth in Annex A hereto. The
Research Plan may be amended as mutually agreed to by the parties. The parties
agree to use commercially reasonable efforts to perform their respective
responsibilities under the Research Collaboration.

 
4

--------------------------------------------------------------------------------

 



2.2  Under the Research Plan, MRCT shall provide the following biological
materials, including gene cloning vectors for research purposes only, data
(including copies of raw data) information, and reports to Intellect
(collectively, the "MRCT Deliverables"):


[*****].


2.3  After the Effective Date, Intellect shall, at its expense and without
charge to MRCT, deliver to MRCT at least one cell line that produces Intellect's
Antibody IN-NO1 and Antibody IN-C02 and such Intellect know-how including
related technical information as sufficient (in the reasonable judgment of both
parties) to enable MRCT to carry out its humanisation obligations under this
Agreement (the "Intellect Deliverables"). The Intellect Deliverables shall be
deemed to be Confidential Information of Intellect. The transfer from Intellect
to MRCT of the cell line(s) producing Intellect's Antibody IN-NO1 and Antibody
IN-C02 is solely for the purpose of MRCT conducting its humanisation obligations
under this Agreement, and for no other purpose, and MRCT shall hold the
Intellect Deliverables in strict confidence.


2.4  MRCT shall maintain an appropriate secure work site for conducting its
activities under the Research Plan. MRCT shall cause its research teams
performing the activities under the Research Plan to keep detailed
contemporaneous records and data in connection with the Research Plan, and to
prepare reports detailing work to date, which shall be furnished to Intellect in
a timely manner upon completion of each research milestone specified in the
Research Plan or as otherwise agreed between the parties. MRCT shall permit duly
authorised employees of Intellect to have access to MRCT's laboratories from
time to time at mutually agreeable times and upon reasonable notice for the
purpose of reviewing the work conducted by MRCT pursuant to this Agreement.


2.5  Any MRCT personnel performing work pursuant to the Research Plan shall be
obligated under hislher terms and conditions of employment to (i) assign hisher
entire worldwide right, title, and interest in and to any discovery, invention,
improvement, or technological advance, including any MRCT Invention, and any
associated intellectual property, including any MRCT IP, to MRCT and (ii) comply
at all times with the confidentiality obligations imposed on MRCT under this
Agreement.


2.6  Upon completion of its research activities hereunder or the earlier
termination of the Research Collaboration in accordance with Article VIII, MRCT
shall provide to Intellect samples of all Humanised Antibodies, as agreed to by
the parties, and MRCT shall issue a final written report to Intellect. The final
written report shall set forth in reasonable detail the results of MRCT'S
humanisation of Intellect Antibody IN-NO1 and Antibody IN-C02 including, without
limitation, the synthesis information (including, but not limited to, the DNA
and amino acid sequence information, and including final and intermediate
sequences) for all Humanised Antibodies.


2.7  All worldwide right, title, and interest in Humanised Antibodies, Intellect
Inventions and Intellect IP shall belong solely to Intellect. At the request and
expense of Intellect, MRCT shall execute such documents as Intellect may
reasonably request in order to reflect Intellect's ownership of Humanised
Antibodies, Intellect Inventions and Intellect IP, and to reasonably cooperate
with and assist Intellect with regard to Intellect's efforts to register
Intellect's rights in and to the Humanised Antibodies.
 
2.8  MRCT shall maintain, within its sole possession and control, samples of
Humanised Antibodies and samples of any vectors containing Humanised Antibodies
and MRCT shall not distribute, transfer, or sell any such Humanised Antibodies
or vectors (or any MRCT Deliverable) to any third party for any purpose
whatsoever without the prior written consent of Intellect.

 
5

--------------------------------------------------------------------------------

 

2.9  Notwithstanding anything to the contrary herein, MRCT retains all worldwide
right, title, and interest in the Licensed Patent Rights and MRCT IP used or
developed in the performance of MRCT's obligations under this Agreement.
Intellect is granted (under Section 4.1, below) a limited licence to use any
vectors and sequences included in the MRCT IP only insofar as such vectors and
sequences are used in conjunction with the expression of Intellect's Antibody
IN-NO1 and Antibody IN-C02 and Humanised Antibodies derived therefrom by MRCT
subject to the terms of this Agreement. MRCT shall not, except in the event of
termination of this Agreement by MRCT pursuant to Sections 8.4 or 8.5 hereof,
exercise any of its proprietary rights arising hereunder or otherwise restrict
Intellect from commercialising any Humanised Antibody produced hereunder in any
manner. All MRCT Inventions shall be owned by MRCT and shall be deemed to be
included in the MRCT IP and the Licensed Patent Rights, as applicable.


ARTICLE 111 -Payments for the Research Collaboration


3.1  Intellect shall pay to MRCT for undertaking to perform the humanisation
work pursuant to the Research Collaboration the sum of [*****] United Kingdom
Pounds (UK£[*****]) for each Antibody (the "Initial Payment"). The Initial
Payment for each Antibody is non-refundable and shall be made



 
(i)
within sixty (60) days after the Effective Date in relation to Antibody IN-N01;
and

 
(ii)
within thirty (30) days of the receipt by MRCT of the cell line producing
Antibody IN-C02 from Intellect (as set out in Section 2.3) in relation to
Antibody IN-C02.



3.2  Intellect will pay MRCT in United Kingdom Pounds for its research efforts
carried out in accordance with the Research Plan the research milestone payments
(the "Research Milestone Payments") as set forth in the cost schedule attached
as Annex B within thirty (30) days following the documented completion of, and
delivery by MRCT of the relevant MRCT Deliverable and Intellect's receipt of an
invoice from MRCT for, each research milestone specified in Annex A. The Initial
Payment and the Research Milestone Payments shall be paid by wire transfer in
United Kingdom Pounds (UU)within thirty (30) days of the date of invoice by wire
transfer to the account of MRCT. at [*****], or such other bank and or account
as may be notified to Intellect by MRCT from time to time, and the transaction
identified as "Agreement dated [Effective Date] between MRC Technology and
Intellect". For the avoidance of doubt the Research Milestone Payments set out
in Annex B shall be payable by Intellect in relation to each of Antibody IN-NO1
and Antibody IN-C02.


3.3  In the event that Intellect does not agree that any one of the Research
Milestones has been met, Intellect shall notify MRCT within fifteen (15)
Business Days from the date of delivery of MRCT Deliverable required by said
Milestone. Intellect shall be deemed to have accepted a particular MRCT
Deliverable unless it notifies MRCT of any defect or non-conformity within
fifteen (15) Business Days after it receives the particular MRCT Deliverable. On
receipt of any such notification, Intellect and MRCT will each use best efforts
to reach agreement on the clarification and redefinition of the Milestone(s) and
(if applicable) corresponding cost schedule. In the event of a dispute arising
under this Section 3.3, Intellect shall pay the disputed amount to MRCT and
payment so made will be without prejudice to either party's right to seek
resolution of the dispute under Section 1 1.13, below.


3.4  Except as otherwise expressly provided herein or agreed to by the parties
in writing, all payments hereunder shall be made free and clear of and without
deduction or deferment in respect of any demand, set-off, counterclaim, or other
dispute, and so far as is legally possible, such payment shall be made free and
clear of any taxes payable on said payments imposed by or under the authority of
government or any public authority, and, in particular, but without limitation
where any sums due to be paid to MRCT hereunder are subject to any withholding
or similar tax, Intellect shall pay such additional amount as shall be required
to ensure that the net amount received by MRCT hereunder will equal the full
amount which would have been due to MRCT hereunder had no such tax been imposed
or required by law to be withheld, unless said tax is withheld for the benefit
of MRCT. Intellect and, without prejudice to the foregoing, MRCT shall use their
best endeavours to do all such lawful acts and to sign all such lawful documents
as will enable Intellect to take advantage of any applicable legal provision or
any double taxation treaty with the object of paying the sums due MRCT without
imposing or withholding any tax.

 
6

--------------------------------------------------------------------------------

 


ARTICLE IV -License Grant and Payments


4.1  MRCT hereby grants to Intellect (i) a non-exclusive worldwide sublicense,
with the right to grant further Sublicenses, under the Licensed Patent Rights to
make, have made, use, import, offer for sale, and/or sell Licensed Products; and
(ii) an exclusive worldwide licence, with the right to grant Sublicenses, under
the MRCT IP to make, have made, use, import, offer for sale, and/or sell
Licensed Products.


4.2  Granting of Sublicenses


(i)  Intellect, without being required to obtain the consent of MRCT, shall be
entitled to grant further non-exclusive Sublicenses to its Licensees to make,
have made, use, import, offer for sale, and/or sell Licensed Products.


(ii)  Intellect undertakes upon the execution of any Sublicense Agreement under
sub-section 4.1 (i) above promptly to advise MRCT of the identity of the
Sublicensee and nature of the rights so licensed.


4.3  The following arrangements shall not require the prior consent of MRCT:


(i)  The appointment of any person as agent or distributor to market, sell, use,
or otherwise dispose of the Licensed Products in any part of the world.


(ii)  The subcontracting of manufacture of Licensed Products by Licensee.


4.4  Regulatory Milestone Payments. In consideration of the rights, privileges
and licences granted herein, Intellect shall pay to MRCT in United States
Dollars (US Dollars) each of the following regulatory milestone payments in
respect of each Designated Antibody ("Regulatory Milestone Payments"):


[*****]


Each of the above Regulatory Milestone Payments shall become due and payable
forthwith upon the corresponding payment becoming due and payable to Intellect
by a development partner or Licensee or, where no such payment is payable to
Intellect, on Intellect first receiving notification from the relevant
regulatory authority of the granting of the Regulatory Approval upon which it is
contingent, as specified above in this Section 4.2. In the event that each of
the Designated Antibodies is subject to separate clinical trials the payments
set out in Sections 4.4(i) and (ii) shall be due in respect of each Designated
Antibody. In the event that the Designated Antibodies are tested in the same
clinical trial the payments set out in Section 4.4(i) and (ii) shall be payable
only once.

 
7

--------------------------------------------------------------------------------

 

4.5  Royalties. In consideration of the rights, privileges and licence granted
herein, Intellect shall pay to MRCT on a country-by-country, Licensed
Product-by-Licensed Product basis an earned royalty of [*****] of the Net Sales
of Licensed Products.


All royalties payable by Intellect to MRCT shall be paid on a country-by-country
basis from the date of the first Commercial Sale by Intellect, its Affiliates
and/or Licensees of each Licensed Product in each country until ten (10) years
after the first Commercial Sale of the applicable Licensed Product in said
country (the "Royalty Period") provided that any time following such first
Commercial Sale during which the Licensed Product is withdrawn from the market
for any reason shall not count towards such ten year period.


On a country-by-country basis and on a Licensed Product-by-Licensed Product
basis, upon the scheduled expiration of the obligation to pay royalties with
respect to the sale of such Licensed Product in such country, Intellect shall
have a fully paid-up, royalty free, perpetual and irrevocable license to make,
have made, use, import, offer for sale and/or sell Licensed Products in said
country.


4.6  Sales between Intellect, its Affiliates and Licensees shall not be subject
to a royalty, but in such cases the royalty specified in Section 4.2 shall be
calculated upon Intellect's, its Affiliates' and/or Licensees' Net Sales to
independent third parties in arm's-length transactions. An agreement between
Intellect and an Affiliate shall not be a sublicense under the Licensed Patent
Rights. The obligation to pay royalty to MRCT under this Article IV is imposed
only once with respect to the same unit of Licensed Product regardless of the
number of Valid Claims concerning the same.
 
4.7  Intellect agrees that any sublicenses under the Licensed Patent Rights
granted by it shall provide that the obligations owed by Intellect to MRCT under
Articles IV, V, VIII and X of this Agreement (save for Section 8.6, which shall
apply only to Intellect) shall be reflected in the wording of the sublicense
with obligations no less onerous for the sublicensee than those set forth in
this Agreement with respect to Intellect which Intellect shall use its best
endeavours to enforce to the benefit of MRCT in the event of any breach thereof.
In particular Intellect shall ensure that MRCT can monitor payment of all
royalties due to it in consequence of this Agreement.
 
4.8  Intellect agrees to forward to MRCT in a timely manner a copy of any and
all fully executed License agreements entered into with any Licensee, and
further to forward to MRCT annually a copy of such reports (or the relevant
portions thereof) received by Intellect from its Licensees during the preceding
twelve (12) month period under the sublicenses as shall be pertinent to a
royalty accounting under said License agreements.
 
4.9  The above Regulatory Milestone Payments and royalties due shall be paid by
Intellect to MRCT in US Dollars (USD) by electronic transfer to the account of
MRCT at [*****] or such other bank and/or account as may be notified to
Intellect by MRCT from time to time.
 
4.10  If a sum payable under this Agreement shall be overdue for thirty (30)
days, Intellect shall pay MRCT interest on the sum outstanding at the rate of
six percent (6%) per annum above the base rate of the Royal Bank of Scotland plc
applying and calculated on a daily basis from the date that payment became due
in respect of said sum; provided however, that if such interest rate shall be in
excess of that allowed by applicable law, then the highest rate permitted by law
shall apply. The payment of such interest shall not prevent MRCT from exercising
any other rights it may have a consequence of the lateness of any payment.


4.11  The aggregate amount of the Net Sales of the Licensed Products used for
computing the amounts payable hereunder shall be computed in U.S. Dollars, and
all royalty payments shall be made in U.S. Dollars. For purposes of determining
the amount of payments due, the amount of the Net Sales of the Licensed Products
in any foreign currency shall be computed by converting such amounts into U.S.
Dollars at the prevailing commercial rate of exchange for purchasing same quoted
in The Wall Street Journal, New York edition, on the last Business Day of the
period with respect to which such payment is payable hereunder.

 
8

--------------------------------------------------------------------------------

 

ARTICLE V -Reports and Records


5.1  Intellect shall keep, and shall cause its Affiliates and Licensees to keep,
full true and accurate books of account containing all particulars that may be
necessary for the purpose of showing the amounts payable to MRCT pursuant to
Sections 4.5, 4.6 and 4.7 above, and the accuracy of the reports made to MRCT
hereunder. Such records shall be retained by Intellect for five (5) years
following the end of the calendar year to which they pertain. Upon thirty(30)
days advance notice to Intellect, MRCT shall have the right to direct an
independent, certified public accountant selected by MRCT and reasonably
acceptable to Intellect to inspect Intellect's books of account no more
frequently than once per year during Intellect's normal business hours for the
sole purpose of verifying the accuracy of the reports made to MRCT pursuant to
Section 5.2, below. MRCT shall be responsible for the costs of any such
inspection, except in the event that the results of the inspection reveal a
discrepancy to be corrected in MRCT's favour of five percent (5%) or more for
the period under inspection, in which case the entire costs of such inspection
shall be paid by Intellect. Any such discrepancies will be promptly corrected by
a payment or refund, as appropriate.


5.2  Intellect, within ninety (90) days after June 30 and December 31 of each
year after Commercial Introduction, shall deliver to MRCT true and accurate
reports, giving such particulars of the business conducted by Intellect, its
Affiliates and Licensees during the preceding half year as shall be pertinent to
a royalty accounting hereunder. These reports shall include at least the
following:


(i)  the number of Licensed Products manufactured and sold;


(ii)  total billings for Licensed Products sold on a country-by-country basis;


(iii)  deductions applicable as provided in Section 1.15, above;


(iv)  the total royalties due;


(v)  the names and addresses of all Affiliates and Licensees of Intellect under
this Agreement.


5.3  With each such report submitted, Intellect shall pay to MRCT the royalties
due and payable under this Agreement. If no royalties shall be due, Intellect
shall so report.


ARTICLE VI -Warranties and Representations


6.1  As of the Effective Date, each of Intellect and MRCT hereby represents and
warrants to the other party hereto as follows:
 
(i)  it is a corporation or entity duly organised and validly existing under the
laws of the state, country or other jurisdiction of its incorporation or
formation;
 
(ii)  it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

 
9

--------------------------------------------------------------------------------

 

(iii)  the execution, delivery, and performance by such party of this Agreement
and its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of any terms and provisions of or constitute
a default under (a) a loan agreement, guaranty, financing agreement, agreement
affecting a product, or other agreement or instrument binding or affecting it or
its property, (b) the provisions of its charter or operative documents or
bylaws, or (c) any order, writ, injunction, or decree of any court or
governmental authority entered against it or by which any of its property is
bound;
 
(iv)  it has the full right and authority to enter into this Agreement, and that
it is not aware of any impediment that would inhibit its ability to perform its
obligations hereunder and comply with the terms and conditions imposed on it by
this Agreement; and
 
(v)  it has the full right, power, and authority to grant all of the rights,
including all right title and interest in the licences, granted to the other
party under this Agreement.


6.2  Intellect acknowledges that it may require licences to third party patents
not owned or controlled by MRCT in addition to the rights granted under this
Agreement. For the avoidance of doubt, Intellect hereby accepts and agrees that
it has the sole responsibility to pursue and enter into any third party licences
that may be necessary for this purpose.


6.3  Except as otherwise expressly set forth in Section 6.1 above, MRCT makes no
representation and extends no warranty of any kind, either express or implied,
in respect of Humanised Antibodies or any information or materials provided to
Intellect hereunder, including, but not limited to, warranties of
merchantability, fitness for a particular purpose, and validity of Licensed
Patent Rights claims, issued or pending, AND ALL SUCH WARRANTIES ARE EXPRESSLY
DISCLAIMED.
 
6.4 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NO PARTY SHALL
BE LIABLE TO ANOTHER PARTY BY REASON OF ANY REPRESENTATION OR WARRANTY,
CONDITION, OR OTHER TERM OR ANY DUTY OF COMMON LAW, OR, UNDER THE EXPRESS TERMS
OF THIS AGREEMENT, FOR ANY CONSEQUENTIAL, SPECIAL, OR INCIDENTAL OR PUNITIVE
LOSS OR DAMAGE (WHETHER FOR LOSS OF CURRENT OR FUTURE PROFITS, LOSS OF
ENTERPRISE VALUE, OR OTHERWISE), AND WHETHER OCCASIONED BY THE NEGLIGENCE OF THE
RESPECTIVE PARTIES, THEIR EMPLOYEES, OR AGENTS OR OTHERWISE.
 
6.5  Neither party shall be liable for failure or delay in performing any of its
obligations hereunder, excepting any payment obligations, to the extent such
failure or delay is occasioned by compliance with any governmental regulation,
request, or order, or by circumstances beyond the reasonable control of the
party so failing or delaying, including, without limitation, Acts of God, war,
insurrection, fire, flood, accident, labour strikes, work stoppage or slowdown
(whether or not such labour event is within the reasonable control of the
parties), or inability to obtain raw materials, supplies, power, or equipment
necessary to enable such party to perform its obligations hereunder. Each party
shall (a) promptly notify the other party in writing of any such event of force
majeure, the expected duration thereof, and its anticipated effect on the
ability of such party to perform its obligations hereunder, and (b) make
reasonable efforts to remedy any such event of force majeure.


ARTICLE VII -Confidential Information


7.1  Confidentialitv. During the Term and for a period of five (5) years
following the expiration or earlier termination hereof, each party shall
maintain in confidence Confidential Information of the other party, and shall
not disclose, use or grant to a third party the right to use any of the
Confidential Information of the other party except on a need-to-know basis to
such party's directors, officers and employees, such party's Affiliates'
directors, officers, and employees, and to such party's consultants or advisors,
to the extent such disclosure is reasonably necessary in connection with such
party's activities as expressly authorised by this Agreement. To the extent that
disclosure to any person, other than an employee of a party with a pre-existing
confidentiality obligation, is authorised by this Agreement, prior to
disclosure, the party wishing to disclose any Confidential Information of the
other party shall obtain written agreement of such person to hold in confidence
and not disclose, use, or grant the use of the Confidential Information of the
other party except as expressly permitted under this Agreement. Each party shall
notify the other party promptly in writing upon discovery of any unauthorised
use or disclosure of the other party's Confidential Information.

 
10

--------------------------------------------------------------------------------

 



7.2  No party shall disclose any terms or conditions of this Agreement to any
third party without the prior written consent of the other party; provided,
however, that a party, without such consent, may disclose the terms or
conditions of this Agreement: (a) on a need-to-know basis to its legal and
financial advisors who are obligated to maintain such information in confidence,
and (b) to a third party (who is obligated to maintain such information in
confidence) in connection with (i) a prospective equity investment by such third
party, which investment is reasonably expected to be in excess of three percent
(3%) of such party's market capitalisation at such time, (ii) a merger,
consolidation, or similar transaction by such party, (iii) the sale or licence
of all or substantially all of the assets of such party relating to the subject
matter of this Agreement, or (iv) a proposed Sublicensee under this Agreement.
Notwithstanding the foregoing, prior to execution of this Agreement, the parties
have agreed upon the substance of information that can be used to describe the
terms and conditions of this transaction, and each party may disclose such
information, as modified by mutual written agreement of the parties, without the
consent of the other party.
 
7.3  The confidentiality obligations under this Article VII shall not apply (a)
to the extent that a party is required to disclose information by applicable
law, regulation, or order of a governmental agency or a court of competent
jurisdiction, or (b) to the extent necessary to allow Intellect or MRCT (where
possible, with adequate safeguards for confidentiality) to defend against
litigation, to prosecute patent applications, to obtain Regulatory Approvals, or
as otherwise required under this Agreement; provided, however, except with
respect to such litigation in defence, patent prosecution, and Regulatory
Approvals, or where such disclosure is required pursuant to this Agreement, such
disclosure shall not occur until the Disclosing Party shall provide written
notice thereof to the other party, consult with the other party with respect to
such disclosure, and provide the other party sufficient opportunity to object to
any such disclosure or to request that the Disclosing Party seek confidential
treatment thereof, in which event the Disclosing Party shall use all reasonable
efforts to accommodate the other party's requests and in any event to limit such
disclosure to the maximum extent possible under the circumstances.
 
7.4  During the Term, a party ("Publishing Party") shall submit to the other
party (''Reviewing Party") for review and approval all proposed academic,
scientific, and medical publications and public presentations relating to
Licensed Products for review in connection with preservation of intellectual
property rights andlor to determine whether Confidential Information should be
modified or deleted; provided, however, that after the approval of an academic,
scientific, or medical publication, andlor after an approved public presentation
has been given, then the Publishing Party shall not have to resubmit any such
information for re-approval should it be republished or publicly disclosed in
another form. Written copies of such proposed publications and presentations
shall be submitted to the Reviewing Party not less than fifteen (15) Business
Days prior to submission for publication or presentation and the other party
shall provide comments with respect to such publications and presentations
within five (5) Business Days following its receipt of such written copy.
Notwithstanding the foregoing, no such publication or presentation shall be made
until such publication or presentation has been approved by the Reviewing
Party's respective patent counsel. Intellect and MRCT shall each comply with
standard academic practice regarding authorship of scientific publications and
recognition of contribution of other parties in any publications relating to
Licensed Products.

 
11

--------------------------------------------------------------------------------

 
 
7.5  Each party agrees that there shall be no public announcement of the
execution of this Agreement without prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed.


7.6  Upon termination of this Agreement, the Receiving Party shall promptly
return, or destroy at the Disclosing Party's option, all of the Disclosing
Party's Confidential Information, including all reproductions and copies thereof
in any medium, except that the Receiving Party may retain one copy for its legal
files for the sole purpose of complying with, and evidencing compliance with the
terms of this Agreement and any disclosure required by applicable law,
regulation, or order of a governmental agency or a court of competent
jurisdiction.


7.7  If either party becomes aware or has knowledge of any unauthorised use or
disclosure of the other party's Confidential Information, it shall promptly
notify in writing the Disclosing Party of such unauthorised use or disclosure.
 
ARTICLE VIII -Term and Termination


8.1  Unless earlier terminated in accordance with the subsequent Sections of
this Article VIII, the term of this Agreement ("Term") shall commence on the
Effective Date and shall continue on a country-by-country basis until the end of
the Royalty Term in a given country.


8.2  The Research Collaboration shall commence on the Effective Date and shall
conclude upon the completion of the Research Collaboration, or at such time as
mutually agreed by the parties.


8.3  Either party may, subject to applicable law and to the provisions set forth
herein, terminate this Agreement by giving the other party written notice of
termination if, at any time, the other party shall: (i) file in any court
pursuant to any statute a petition for bankruptcy or insolvency, or for
reorganisation in bankruptcy, or for an arrangement or for the appointment of a
receiver, trustee or administrator of such party or of its assets; (ii) propose
a written agreement of composition or extension of its debts; (iii) be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after the filing
thereof; (iv) propose or be a party to any dissolution; or (v) make an
assignment for the benefit of its creditors.
 
8.4  Should Intellect fail to pay MRCT the sums payable under Article I11 hereof
and all payments due and payable under Article IV hereof, MRCT shall have the
right to terminate this Agreement sixty (60) days from the date of giving
Intellect written notice to such effect, and unless Intellect shall pay MRCT
within the sixty (60) day period all such undisputed sums, royalties, and
interest as are due and payable hereunder, thereafter MRCT may, at its sole
discretion, terminate this Agreement, effective immediately upon providing
Intellect written notice to such effect, always provided that either party may
refer the matter to the English courts in accordance with the provisions of
Section 11.12, below
 
8.5  Upon any material breach or default of this Agreement by either party,
other than those occurrences set out in Sections 8.3 and 8.5, which shall always
take precedence in that order over any material breach or default referred to in
this Section 8.6, the non-breaching party shall have the right to terminate this
Agreement and the rights, privileges, and licences granted hereunder ninety (90)
days after providing written notice of such alleged breach to the allegedly
breaching party. If the party alleged to be in breach does not dispute or cure
such breach within such ninety (90) day period, the non-breaching party shall
thereafter have the right to terminate this Agreement, effective immediately on
providing written notice to such effect to the allegedly breaching party. If the
party alleged to be in breach disputes the alleged breach, it shall have the
right to submit the matter for resolution in accordance with Section 11.13,
below, in which event the ninety (90) day period for curing the alleged breach
shall be stayed pending completion of any proceedings in respect thereof
pursuant to Section 1 1.12 or 1 1.13, below.

 
12

--------------------------------------------------------------------------------

 


8.6  Notwithstanding any other provision herein, Intellect may terminate this
Agreement in its entirety at any time by giving MRCT three (3) month's prior
written notice and upon payment of all amounts due to MRCT through the effective
date of termination.
 
8.7  For the avoidance of doubt, this Agreement may be terminated upon mutual
written consent signed by the duly authorised representatives of both parties.
 
8.8  Upon expiration or termination of this Agreement for any reason, nothing
herein shall be construed to release either party from any obligation that
matured prior to the effective date of such expiration or termination. Intellect
and its Affiliates and Licensees may, however, after the effective date of such
termination, sell all Licensed Products, and complete Licensed Products in the
process of manufacture at the time of said termination and sell the same,
provided that Intellect shall have paid MRCT in full all research payments due
under Article I11 hereof and provided that Intellect shall pay to MRCT in full
the royalties due under Article IV hereof and shall submit the reports required
by Article V hereof on the sales of Licensed Products which shall survive said
termination.


8.9  Upon termination of this Agreement for any reason, but not the expiration
of the same, all cell lines, materials, and information belonging to Intellect,
including, but not limited to Intellect Antibody IN-NO1 and Antibody IN-C02 and
any Humanised Antibodies shall be returned to Intellect within thirty (30) days
except that, in the event that Intellect shall have failed to pay MRCT in full
the payments required under Sections 3.1 and 3.2 hereof, MRCT reserves the right
to withhold any materials created during any stage of the Research Plan in
respect of which payment has not been made in full unless an alternative payment
has been agreed by the parties and paid in full pursuant to the provisions for
early termination set out in Section 8.9, below, and except that MRCT may retain
one sample of all cell lines, materials and information, including laboratory
notebooks, research reports and data, for the purpose of complying with
regulatory requirements or evidentiary requirements in the event of litigation.
Notwithstanding the foregoing, MRCT shall not dispose of any Intellect materials
without first providing reasonable notice to Intellect of its intention to do
so.
 
8.10  Intellect may terminate this Agreement at any time in respect of the
Research Plan specified in Annex A on one (1) month's prior written notice to
MRCT, except that Intellect shall not be permitted to terminate the Research
Collaboration prior to completion of Milestone 1 (at Annex A), and provided that
if Intellect for any reason terminates this Agreement during any subsequent
stage of the Research Collaboration (i.e., before completion of Milestone 2 or 3
at Annex A), then Intellect shall pay MRCT for that stage forthwith when such
termination by Intellect pursuant to this Section 8.9 takes effect. MRCT shall
use its reasonable endeavours to mitigate and reduce the costs borne by it in
respect of the incomplete stage. Unless Intellect has terminated this Agreement
as provided hereunder, Intellect shall be deemed to have approved the
commencement of each stage of the Research Collaboration specified in Annex A
without intermission on the completion of the previous stage, unless Intellect
specifically notifies MRCT of its intention to terminate this Agreement. Said
completion shall not be deemed conditional upon Intellect agreeing that the
relevant Milestone has been met.
 
8.11  The right of either party to terminate this Agreement shall not be
affected in any way by its waiver of or failure to take action with respect to
any previous default.
 
8.12  Termination of this Agreement for any reason shall be without prejudice to
any party's right to receive all payments to which such party is entitled under
this Agreement and obtain performance of any obligations provided for in this
Agreement which survive termination by their terms or by fair interpretation of
this Agreement; and any other remedies which any party may then or thereafter
have hereunder.

 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IX –Patents


9.1  Any and all patents and patent applications in respect of MRCT Inventions
or relating to the production of antibodies other than Humanised Antibodies
hereunder shall be owned by MRCT, which shall have the sole right to prosecute
such applications and patents and will meet all costs in relation thereto.
Intellect will assign and hereby does assign any and all rights as necessary to
vest such ownership of MRCT Inventions and MRCT IP in MRCT and cause its
employees, officers, and agents to execute any necessary documents for such
assignment.


9.2  Any and all patents and patent applications in respect of Intellect
Inventions or relating specifically to Humanised Antibodies and their use shall
be owned by Intellect, which shall have the sole right to prosecute such
applications and patents and will meet all costs in relation thereto. MRCT will
assign and hereby does assign any and all rights as necessary to vest such
ownership of Intellect Inventions and Intellect IP in Intellect and cause its
employees, officers, and agents to execute any necessary documents for such
assignment.


9.3  The parties shall consult and co-operate fully on patent filings pursuant
to Sections
9.1 and 9.2, which consultation and co-operation shall not delay timely filing
of patent applications by either party. Each party shall assist the other in the
prosecution of patent applications and patents arising from the Research
Collaboration. Each party shall supply the other in a timely manner with copies
of relevant prosecution-related documents.


9.4  The parties shall cooperate, if necessary and appropriate, with each other
in gaining patent term extensions, including, without limitation, supplementary
protection certificates, and any other extensions that are now available or
become available in the future wherever applicable to MRCT Inventions and/or
Intellect Inventions covering Licensed Products or any process relating to the
manufacture thereof or any element thereof. The parties shall, if  necessary and
appropriate, use reasonable efforts to agree upon a joint strategy relating to
patent term extensions, but, in the absence of mutual agreement with respect to
any extension issue, a patent shall be extended if a party elects to extend such
patent. All filings for such extension shall be made by the party to whom the
patent is assigned; provided, however, that in the event that MRCT elects not to
file for an extension, MRCT shall (i) inform Intellect of its intention not to
file and (ii) effective immediately upon such election, hereby grants Intellect
the right to file for such extension.


9.5  For the avoidance of doubt, it is hereby stated that Intellect will not
assert any of its claims to intellectual property arising out of the Research
Collaboration pursuant to this Agreement against MRCT in a manner which would
inhibit MRCT's freedom to work in the general area of antibody engineering and
production excluding Humanised Antibodies. During the term of this Agreement,
MRCT will not assert MRCT IP or Licensed Patent Rights or any of its claims to
intellectual property arising out of the Research Collaboration against
Intellect in a manner which would prevent Intellect from making, having made,
using, offering for sale, selling, importing, or otherwise commercialising any
Hurnanised Antibody produced hereunder.
 
ARTICLE X -Infringement


10.1  Third Partv Infringement of the Licensed Patent Rights


(i)  If either party becomes aware of any infiingement of the Licensed Patent
Rights by a third party, such party shall promptly notify the other party of the
infringement in writing and provide a summary of the relevant facts and
circumstances known to such Party relating to such infringement. Intellect shall
not notify any third party of the infringement of any of the Licensed Patent
Rights without first obtaining the written consent of MRCT.

 
14

--------------------------------------------------------------------------------

 

(ii)  The parties will cooperate to the extent possible and MRCT shall consult
with its licensor in order to determine the course of action.
 
10.2  Third Party Infringement of Intellectual Property Rights. Each party shall
have the right, at its sole discretion, on its own behalf and expense, to
institute, prosecute, and control any action or proceeding to restrain
infringement by a third party of any of its rights in respect of Inventions,
know-how, and intellectual property owned by such Party.


ARTICLE XI –Miscellaneous


11.1  Any notice required to be given hereunder shall be deemed given if
communicated in the English language and delivered to the party to be notified
at its address shown below or at such other address as may be furnished from
time to time by the party to be notified to notifying party in writing either
(a) by registered air mail, postage prepaid, which notice shall be effective
five (5) days after the date of mailing or (b) in person, by telefax (with proof
of transmission and confirmation by first class mail postage paid) or overnight
courier, which notice shall be effective on the Business Day immediately
following the date of such delivery.


If to Intellect Neurosciences:
Address: 7 West 1 8thStreet,
New York, NY 10011
Attention: Chief Executive Officer


If to MRCT:
MRC Technology
1-3 Burtonhole Lane,
Mill Hill,
London, NW7 1AD. U.K
Attention: Chief Executive Officer


11.2  Each of the parties shall contribute, to the extent reasonable,
facilities, supplies, personnel, and other resources without charge or expense
to the other as may be necessary for proper performance of the respective
obligations under this Agreement and that are consistent with Annex A. To the
extent reasonable and except as may otherwise be expressly provided, each party
shall bear its own out-of-pocket costs and disbursements incurred in the
performance of this Agreement.
 
11.3  Nothing contained in this Agreement, or otherwise, shall constitute the
parties as partners with one another or render either liable for the debts or
accounts of the other. Furthermore, nothing in this Agreement shall be construed
to constitute, create, give affect to or otherwise imply ajoint venture or
formal business organisation of any kind.


11.4  Intellect agrees to indemnify and hold harmless MRCT, and its respective
officers, employees, and agents from and against any and all claims, damages,
and liabilities asserted by third parties arising from the manufacture, use, or
sale by Intellect, its Affiliates andlor its Licensees, or by any other party
authorised by Intellect, its Affiliates or its Licensees, of Licensed Products
and services licensed under this Agreement or the use thereof by others, except
to the extent that such claims, damages or liabilities arise from the gross
negligence or willful misconduct of MRCT.

 
15

--------------------------------------------------------------------------------

 

11.5  This Agreement and the rights and licence granted herein shall be binding
upon and shall inure to the benefit of successors of the parties hereto, or to
an assignee of all of the goodwill and entire business and assets of a party
hereto, but shall not otherwise be assignable without the prior written consent
of the other party, which consent will not be unreasonably withheld but shall be
conditional, inter alia, upon the formal acceptance by the assignee of the
payment obligations and terms and conditions of this Agreement.


11.6  The parties hereto acknowledge that this Agreement, including Exhibit A,
Annex A and Annex B attached hereto, sets forth the entire Agreement and
understanding of the parties hereto as to the subject matter hereof, and shall
not be subject to any change or modification except by the execution of a
written instrument subscribed to by the parties hereto.
 
11.7  The failure of any party to exercise or enforce any right granted in this
Agreement shall not be deemed to be a waiver of such right or operate to bar the
exercise of enforcement thereof at any time or times thereafter.


11.8  Except where required by law, neither party shall use the name of any
other party or make specific reference to the terms of this Agreement in any
press release, advertisement or other public statement without the prior written
consent and approval of the other party.


11.9  The provisions of this Agreement are severable, and in the event that any
provisions of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of the law, such invalidity or unenforceability shall
not in any way affect the validity or enforceability of the remaining provisions
hereof.


11.10  All headings herein are for convenience only, and shall not be
interpreted as having any substantive effect.


11.11  This Agreement shall be construed, governed, interpreted, and applied in
accordance with the laws of England, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent was granted. Any and all disputes between the
parties relating to the interpretation, implementation, or application of this
Agreement, or any other matter in connection with it, shall be subject to the
exclusive jurisdiction of the English courts.


11.12  Except with respect to breaches of Articles IV, V, VII or X, if there is
any dispute between the parties relating to the interpretation, implementation,
or application of this  Agreement, or any other matter in connection with it,
they will first attempt in good faith to negotiate a settlement. If the matter
is not resolved by negotiation, the parties will refer the dispute to mediation
in accordance with CDR (Centre for Dispute Resolution, London) procedures
("ADR"). If the parties fail to agree on a settlement within 28 days of the
initiation of the ADR procedure, either party may refer the matter to the
English courts in accordance with the provisions of Section 11.11, above.


11.13  The terms of Sections 3.1 and 3.2, and Articles IV, V, VII, and XI shall
survive the expiration or termination for any reason of this Agreement and
continue for as long as necessary to permit their full discharge.


11.14  This Agreement may be signed in two (2) counterparts, each of which shall
be deemed an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


* * * * *

 
16

--------------------------------------------------------------------------------

 



IN WITNESS THEREOF, the parties hereto have caused this Agreement to be duly
executed in duplicate by their authorised officers effective as of the date
first written above.


Signed:-For and on behalf of MRC Technology.


By :
 
Name:
 
Title:
Carol Moore
 
Director Licensing and Agreements
 
Medical Research Council Technology



Signed:-For and on behalf of Intellect Neurosciences


By:
   
Date:
 


 
17

--------------------------------------------------------------------------------

 


MRCT
CONFIDENTIAL
EXHIBIT A



Inventor:
Gregory Paul Winter
Applicant:
Medical Research Council
Title:
Recombinant DNA Products and Methods
UK Priority Application:
UK PA 8607679 (27.03.86)



Final Application 


Territory
 
Application number
 (Publication number)
*(Patent number)
 
Date of filing
(Publication date)
(Expiry date)
*(Grant date)
         
UK
 
8707252
 
26.03.87
   
(GB 2188638A)
 
(7.10.87)
   
*(GB 2188638B)
 
*(23.05.90)
         
EUROPE
 
87/02620.7
 
26.03.87
Austria, Belgium,
 
(EP 0239400A)
 
(30.09.87)
France, Germany,
 
*(239400)
 
*(03.08.94)
Greece, Italy, Liechtenstein,
     
(25.03.2007)
Luxembourg, Netherlands,
       
Spain, Sweden,
       
Switzerland)
                 
CANADA
 
533071
 
26.03.87
   
*(1,340,879)
 
*(25.01.2000)
       
(24.01.2017)
         
USA (Parent) 07/782717
 
25.10.91
 
(continuation of
       
903776 filed 04.09.86)
   
*(5,225,539)
 
*(06.07.93)
       
(05.07.2010)
         
USA (Continuation-in-part)
 
08/452,462
 
26.05.95.
       
(Continuation application
       
derived from continuation- in-part 07/189814
       
filed 03.05.88)
   
*(6,548,640)
 
*(15.04.2003)
       
(07.12.2015)
         
JAPAN
 
73970/87
 
27.03.87
   
(296890/87)
 
(24.12.87)
   
*(2912618)
 
*(09.04.99)
       
(26.03.2007)
         

 
 
18

--------------------------------------------------------------------------------

 
 
Exhibit A-1

MRCT
CONFIDENTIAL
EXHIBIT A



Title
Multichain Polypeptides or Proteins and Processes for their Production
   
Subject Matter:
Expression of multichain proteins, such as antibodies, in single host cells
   

 
Inventors
Michael Alan Boss
 
John Henry Kenten
 
John Spencer Emtage
 
Clive Ross Wood



Priority Applications Date:
25 March 1983
Earliest Publication Date/No:
27 September 1984/W0841037 12



Territory
 
Application Date
 
Application No.
 
Patent No
 
Expiry Date
                 
*Europe
 
23.03.84
 
84301966.9
 
0120694
 
23.03.04
*Europe (divisional)
 
23.03.84
 
92202982.2
       
Japan
 
23.03.84
 
501609/84
 
2594900
 
23.03.04
Japan (divisional)
 
23.03.84
 
228332/94
 
3186463
 
23.03.04
Japan (divisional)
 
23.03.84
 
104862/97
       
Japan (divisional)
 
23.03.84
 
2001-063448
       
USA (divisional 1)
 
23.04.84
 
08/320381
       
USA (divisional 2)
 
23.04.84
 
08/450727
       
USA (divisional 3)
 
23.04.84
 
08/453449
       
USA (divisional 4)
 
23.04.84
 
08/452420
       
United Kingdom
 
23.03.84
 
8407571
  213763   23.03.04

 
* includes: Austria, Belgium, France, Germany, Italy, Liechtenstein, Luxembourg,
Netherlands, Sweden, Switzerland, and United Kingdom.

 
19

--------------------------------------------------------------------------------

 


Exhibit A-2


MRCT
CONFIDENTIAL
ANNEX A



Research Plan for the Humanisation of the IN-NO1 and IN-C02 Mouse Monoclonal
Antibodies


A.  Humanisation of Mouse Antibody IN-NO 1:


Al.  Project Milestone 1: [*****]


[*****]


A2.  Project Milestone 2: [*****]


[*****]


Annex A-3


MRCT
CONFIDENTIAL
ANNEX A

 
A3.  Project Milestone 3: [*****]


[*****]


B.  Humanisation of Mouse Antibody IN-C02:


B 1.  Project Milestone 4: [*****]


[*****]


B2.  Project Milestone 5: [*****]


[*****]


Annex A-4
 
MRCT
CONFIDENTIAL
ANNEX A


B3.  Project Milestone 6: [*****]


[*****]
 
Annex A-5
ANNEX B


Payment Terms for Antibody IN-NO1


[*****]

 
20

--------------------------------------------------------------------------------

 

Payment Terms for Antibody IN-CO1


[*****]
 
Payments Schedule


The payments specified in Annex A and Annex B (Payment Terms) above will be
invoiced to Intellect, and paid in British Pounds (UKE) as provided in the
Agreement, according to the following schedule:-


Antibody IN-NO 1


Contract Signature:
      [*****]
   
Milestone 1 completion:
      [*****]
   
Milestone 2 completion:
      [*****]
   
Milestone 3 completion:
      [*****]
   
Total Contract Payments   
for Antibody IN-NO1:
      [*****] 
 _________________



Antibody IN-C02
 
Receipt of Intellect Deliverable:
[*****]
   
Milestone 4 completion:
[*****]
   
Milestone 5 completion:
[*****]
   
Milestone 6 completion:
[*****]
   
Total Contract Payments for Antibody IN-C02:
[*****]

 
Annex B-6

 
21

--------------------------------------------------------------------------------

 
 